      Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 1 of 11



              JP           UNITED STA TES DISTRICT COURT

                                         FOR THE;

                       EASTERN DISTRICT OF PENNSYLVANIA

U~ITED        STATES OF AMERICA

                           Plaintiff
                                                                              3709
               vs.                                          CIVIL NO.

Uni-Med Ambulance Inc.

                           Defendant
                                                                                 FILED
                                                                                 AUG 16 2019
                                       COMPLAINT
                                                                            By_KATE BARKAWJ, ae;t
                                                                              -----.!Pep.~

        The United States of America, on behalf of its Agency, the Department of the

Treasury, by its specially appointed counsel, Rebecca A. Solarz of KML LAW GROUP,

P .C., represents as follows:

        l.       This Court has jurisdiction pursuant to 28 U.S.C. 1345.

        ~-       The last-known -address of the Defendants, Uni-Med Ambulance Inc.

("Defencllant") is 460 Veit Road, Suite B, Huntingdon Valley, PA 19006.

        3,.      That the defendant is indebted to the plaintiff in principal amount of

$51, 708.24, plus interest of $30,862.48, for a total of $82,570. 72. A true and correct

copy of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       4.        That the defendant is indebted to the plaintiff in principal amount of

$46,719.65, plus interest of $27,236.35, for a total of $73,956.00. A true and correct

copy of the Certificate of Indebtedness is attached as Exhibit ''A" ("Certificate of

Indebtedness").
      Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 2 of 11



       5.      That the defendant is indebted to· the plaintiff in principal amount of

$45,318.15, plus interest of $21,170.48, for a total of $66,488.63. A true and correct

copy of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       6.      That the defendant is indebted to the plaintiff in principal amount of

$42,140.76, plus interest of $23,571.24, for a total of $65,712.00. A true and correct

copy of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       7.      That the defendant is indebted to the plaintiff in principal amount of

$42,98 I ,86, plus interest of $20,078.49, for a total of $63,060.35. A true and correct

copy of the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

Indebtedness").

       8.      That the defendant is indebted to the plaintiff in principal amount of

$26,362.,60, plus interest of $13,391.60, for a total of $39,754.20. A true and correct

copy of' the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of

lndebtedlless").

       9,      That the defendant is indebted to the plaintiff in principal amount of

$2, 978. 90, plus interest of $1,494.30, for a total of $4,4 73.20. A true and correct copy of

the Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of Indebtedness").

        I 0.   That the defendant is indebted to the plaintiff in principal amount of

$972.53, tplus interest of$454.29, for a total of $1,426.82. A true and correct copy of the

Certificate of Indebtedness is attached as Exhibit "A" ("Certificate of Indebtedness").
     Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 3 of 11



       11.     That the defendant is indebted to the plaintiff in principal amount of

$199.10, plus interest of $99.87, for a total of $298.97. A true and correct copy of the

Certificate oflndebtedness is attached as Exhibit "A" ("Certificate oflndebtedness").

       12.     Demand has been made upon Defendant by Plaintiff for the sum due but

the amount due remains unpaid.

       WHEREFORE, the plaintiff demands judgment against Defendant as follows;

               (A) In the amount $397,740.89.

               (B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                   of$150.00.

               (C) Interest from the date of judgment at the legal rate of interest in effect

                   on the date of judgment until paid in full.

               (D) Costs of suit.

       Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.




                                      its specially appointed counsel
                                      KML Law Group, P.C.
                                                                            w
                                      United States of America by and through




                                      By: _ _ _ _ _ _ - - - - - - · -
                                      Rebecca A. Solarz, Esquire
                                      BNY Independence Center
                                      70 I Market Street
                                      Suite 5000
                                      Philadelphia, PA 19106-1532
                                      (215 )825-632 7
                                      RSolarz@kmllawgroup.com
          Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 4 of 11



                          UNITED STATES DISTRICT COURT

                                       FOR THE

                       EASTERN DISTRICT OF PENNSYLVANIA


      UNITED STA TES OF AMERICA

                          Plaintiff                 CIVIL NO.

                vs.


      Uni-Med Ambulance Inc.

                          Defendant




                                      EXHIBITS


"A" CERTIFICATE OF INDEBTEDNESS
              Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 5 of 11


                                  U.S. DEPARTMENT OF THE TREASURY
                                     BUREAU OF THE FISCAL SERVICE
                                        WASHINGTON, DC 20227

                                         ACTING ON BEHALF OF
                                    U.S. HEALTH & HUMAN SERVICES
                                     CERTIFICATE OF INDEBTEDNESS

Uni-Med Ambulance Inc.
460 Veit Road, Suite B
Huntingdon Valley, PA 19006

Uni-Med Ambulance Inc.
3393 Woodland Circle
Huntingdon Valley, PA 19006
ATIN: Tyree Graham, President

EIN: XX-XXXXXXX

I hereby certify, as part of my duties with the U.S. Department of the Treasury {Treasury), including
referring matters to the U.S. Department of Justice (DOJ) for litigation, I am a custodian of records of
certain files sent by the U.S. Department of Health and Human Services {HHS), Centers for Medicare and
Medicaid Services (CMS) to Treasury for collection actions. As a custodian of records for Treasury, I have
care and custody of records relating to the nine (9) debts owed by Uni-Med Ambulance Inc., {DEBTOR) to
HHS.

The information contained in this Certificate of Indebtedness is based on documents created by an
employee or ¢ontractor of HHS based on his/her knowledge at or near the time the events were recorded,
including the review of the delinquency of overpayments, or by an employee or contractor of Treasury
based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments. Treasury's regular business practice is to receive, store and rely on the
documents provided by HHS, when, debts are referred to Treasury for collection activities, including
litigation.

HHS referred the claims to Treasury's Bureau of the Fiscal Service, Debt Management Services {OMS) for
litigation and collection on May 22, 2015. Further, I certify that I am familiar with Treasury's record
keeping practices, including the receipt of files from HHS.

TRFM1500136875 - Case #1
On September 5, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$51,708.24 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 25, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of
$51,708.24 with daily interest of $14.69 and as of June 20, 2019, the DEBTOR is indebted to the United
States in the amounts stated as follows:




                                                                                                        1
          Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 6 of 11


                                 U.S. DEPARTMENT OF THE TREASURY
                                    BUREAU OF THE FISCAL SERVICE
                                       WASHINGTON, DC 20227

                                        ACTING ON BEHALF OF
                                   U.S. HEAL TH & HUMAN SERVICES
                                    CERTIFICATE OF INDEBTEDNESS

                               Principal:              s 51,708.24
                               Interest {@10.37%):     s 30,862.48
                              Total:                   $ 82,570.72
TRFM1500136770 - Case #2
On September 4, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$46,719.65 With an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 2$, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$46,719.65 With daily interest of $13.27 and as of June 20, 2019, the DEBTOR is indebted to the United
States in the amounts stated as follows:

                               Principal:              s 46,719.65
                               Interest {@10.37%):     s 27,236.35
                               Total:                  $ 73,956.00
TRFM 1500136775 - Case #3
On September 3, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$45,318.15 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 25, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$45,318.15 with daily interest of $12.87 and as of June 20, 2019, the DEBTOR is indebted to the United
States in the amounts stated as follows:

                               Principal:              s 45,318.15
                               Interest (@10.37%):     s 21,170.48
                              Total:                   $ 66,488.63
TRFM1500136777 - Case #4
On Septembe:r 6, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$42,140.76 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 25,. 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$42,140.76 with daily interest of $11.97 and as of June 20, 2019, the DEBTOR is indebted to the United
States in the a:mounts stated as follows:

                               Principal:              s 42,140.76
                               Interest {@10.37%):     s 23,571.24
                               Total:                  $ 65,712.00



                                                                                                    2
           Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 7 of 11


                                    U.S. DEPARTMENT OF THE TREASURY
                                       BUREAU OF THE FISCAL SERVICE
                                          WASHINGTON, DC 20227

                                          ACTING ON BEHALF OF
                                     U.S. HEALTH & HUMAN SERVICES
                                      CERTIFICATE OF INDEBTEDNESS

TRFM1500136769 - Case #5
On August 30, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$42,981.86 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 2S, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$42,981.86 with daily interest of $12.21 and as of June 20, 2019, the DEBTOR is indebted to the United
States in the amounts stated as follows:

                                Principal:               $ 42,981.86
                                Interest (@10.37%):      $ 20,078.49
                                Total:                   $ 63,060.35
TRFM150013:6868 - Case #6
On September 9, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$26,362.60 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR
letters advising of the overpayment and requesting payment to no avail.

On March 25, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$26,362.60 with daily interest of $7.49 and as of June 20, 2019, the DEBTOR is indebted to the United
States in the amounts stated as follows:

                                 Principal:              $ 26,362.60
                                 Interest (@10.37%):     $ 13,391.60
                                Total:                   $ 39,754.20
TRFM1500136776 - Case #7
On Septembet 10, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$2,978.90 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.

On March 25, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$2,978.90 with daily interest of $0.84 and as of June 20, 2019, the DEBTOR is indebted to the United States
in the amount$ stated as follows:

                                Principal:               $ 2,978.90
                                Interest (@10.37%):      $ 1,494.30
                                Total:                   $ 4,473.20




                                                                                                         3
          Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 8 of 11


                                   U.S. DEPARTMENT OF THE TREASURY
                                      BUREAU OF THE FISCAL SERVICE
                                         WASHINGTON, DC 20227

                                          ACTING ON BEHALF OF
                                     U.S. HEALTH & HUMAN SERVICES
                                      CERTIFICATE OF INDEBTEDNESS

TRFM1500136867 - Case #8
On August 29, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$972 .53 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR letters
advising of tfie overpayment and requesting payment to no avail.

On March 25, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$972.53 with daily interest of $0.28 and as of June 20, 2019, the DEBTOR is indebted to the United States
in the amour)ts stated as follows:

                                 Principal:               $ 972.53
                                 Interest (@10.37%):      $ 454.29
                                 Total:                   $1,426.82

TRFM1500136898 - Case #9
On September 13, 2013, HHS determined the DEBTOR delinquent for an overpayment in the amount of
$199.10 with an annual interest rate of 10.37%, for CMS services rendered. HHS sent the DEBTOR letters
advising of the overpayment and requesting payment to no avail.

On March 25., 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of
$199.10 with daily interest of $0.06 and as of June 20, 2019, the DEBTOR is indebted to the United States
in the amounts stated as follows:

                                 Principal:               $ 199.10
                                 Interest (@10.37%):      $ 99.87
                                 Total:                   $ 298.97

The balances !Stated in the case(s) listed above are current as of June 20, 2019, including any applicable
interest, penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6),
(7); 31 C.F.R. 285.12U) and 31C.F.R.901.l(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct to
the best of my knowledge and belief based upon information provided by the HHS and information
contained in 11reasury's records.

                                                                                                             G/.25/.Z.019




                                                            S1g.-.ec:f b y   N a t a l i e Ft   S.tul::>bs


                                                          Natalie R. Stubbs
                                                          Financial Program Specialist
                                                          U.S. Department of the Treasury
                                                          Bureau of the Fiscal Service

                                                                                                                            4
 JS 44 (Rev 06/ I 7)                           Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page
                                                                                                I 9<!.ofV-11:!/1
                                                                                                   CIVIL COVER SHEET                                                                                9-                                 oq
 The JS 44 CIVll cover sheet and the mformat10n contamed herem neither replace nor supplement the filmg and service ofpleadmgs or other papers as required by .Jaw, except as
 provided by local rules of court. This form, approved by the Jud1c1al Conference of the Umted States m September 1974, 1s required for the use of the Clerk of Court for the
 purpose ofm1t1atmg the CIVIi docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 1rh~\.in~k~WaTJf~~America                                                                                                                        DEFENDANTS
                                                                                                                                               Ulll-Mea fi:moulance Inc.
                                                                                                                                               460 Veit Road.Suite B

     (b) Count)' of Residence ofFrrst Listed Pia
                                            !'EXCEPT IN US P!:U&ESJ
                                                                               ID                                                              Huntingdon Valley, PA 19006
                                                                                                                                                  County of Residence ofFrrst Listed Defe ant Montgon:.iery
                                                                                                                                                                        aJv US PLAIN F CASES ONLY)
                                                                                                                                                  NOTF          IN LMD CONDEMNATION C
                                                                                                                                                                THE TRACT OF LAl'<D INVO


   (c) Attorneys (Firm Name. Address. and Telephone Number)                                                                                       Attorneys fl/ Known)
 KML Law Group, P C - Rebecca A Solarz. Esquire
 701 Market Street. Ste. 5000. Ph1Ja .. PA 19106
 215-627-1322, RSolarz@~mllawgroup com
          ASIS OF JlJRISDICTION (Placean x                                          inOneBoxOnly)                                                                                                     L PARTIES fP!ace an                 ·· X' tn One Box for PlazntlJ.,
                                                                                                                                            (For Diversity Cases Only)                                                             and One Box for Defendant)
             S Government                          P     3 Federal Questmn                                                                                                     PTF                                                                       PTF           DEF
              Plamtiff                                          (lJ S Government Not a Party)                                        Citizen of This State                     CJ                      Incorporated or Prmcipal Place                      ::J 4       ::J 4
                                                                                                                                                                                                         of Busmess In This State

          t: S Government                          ::J 4     Diversity                                                               Cillzen of Another State                                          Incorporated and Pnncipal Place                     ::J 5       lJ 5
              Defendant                                         andtcate Citizenship of Parttes in Item l/l)                                                                                              of Business In Another State

                                                                                                                                                                                                       Foreign Nat10n                                      ::J 6       CJ 6



                                                                                                                                       :"FOlU'EITI:RE/PENALW
                                                        PERSONAL INJL'RY                                                             CJ 625 Drug Related Seizure                                                                  lJ l 75 False Clalills Act
                                                  rJ\   310 Auplane                        ::J 365 Personal Injury ·                        of Property 21 USC 881                                                                ::J 376 Qm Tam (l I USC
                                                  :JI   315 Atrplane Product                          Product Liab1hty               CJ 690 Other                                                                                           3729(a))
     40 Negollab!e Instrument                               Liab1hty                       0 367 Health Care!                                                                                                                     ::J 400 State Reappornonment
      0 Recovery of Overpayment 8                       320 Assault, Libel &                     Pharmaceu!Jcal                                                                     ...,..-=,....,,,~==,.,,.,,=-...-.,,.          n    410 Antitrust
        & Enforcement of Judgment                           Slander                              Personal lnJury                                                                                                                  CJ   430 Banks and Bankmg
        Medicare Act              8                     330 Federal Employers'                   Product Liabihty                                                                                                                 CJ   450 Commerce
        Recovery of Defaulted                               Liability                      8 368 Asbestos Personal                                                                                                                lJ   460 Deportallon
        Student I .oans           CJ                    340 Manne                                 Injury Product                                                                                                                  lJ   4 70 Racketeer Influenced and
        (Excludes Veterans)       ::J                   345 Manne Product                         Liability                                                                                                                                 Corrupt Orgamzat10ns
        Recovery of Overpayment                                                                              PERSONAL PROPERTY l-"='-'-'=~~~"-"':....-"'4.=.:.:><:=...,~..._..,.."""-"="""'-1 ::J 480 Consumer Credit
        of Veteran's Benefits                                                              0                   3 70 Other Fraud                           CJ 710 Frur Labor Standards                                                          ::J 490 Cable/Sat TV
        Stockholders' Sutts                                                                               CJ 371 Truth m Lending                                   Ac.!                                                                        CJ 850 Secunties/C'ommod1ties/
lJ 190 Other Contract                                                                                     '1 380 Other Personal                           ::J 720 Labor/Management                                                                     Exchange
::J 195 Contract Product Liabihty                                                                                    Property Damage                               Relations                                                                   C'J 890 Other Statutory Act10ns
8 196 Francluse                                                                                           0 385 Property Damage                           ::J 740 Radway Labor Act                                                             8 891 Agnculturai Acts
                                                                                                                     Product Liability                    ::J 751 Famtly and Medical                                                           ::J 893 Environmental Matters
                                                                                                                                                                   Leave Act                                                                   CJ 895 Freedom of Informa!Jon
..=::....::....,RE""""'AUi>=..::R.::O:.;BE=Ro.:.'IW:..;o.=..:::::;+"':;:;;:i-=o...:.:;:.;,:==="--''-'+.....:...;=~O"'NE=R::..:::BE:=T~ITl""O"'N.,8*''--1' CJ 790 Other Labor Li!Jgation     l--lt""'F""ED=-EM1'J~-..-~-..--arr-""'S"'"""'.....         Act
 ::J 210 Land Condemnat10n                                :::r .!/40 Other Civil Rigbts                        Habeas Corpus:                             ::J 791 Employee Re!Jrement        '1 870 I axes (li S Plamtiff                      ::J 896 Arbitration
 C'J 220 Foreclosure                                      8 .!/41 Votmg                                   ::J 46 3 Alt en Detamee                                 Income Secunty Act                    or Defendant)                          CJ 899 Admimstratlve Procedure
 8 2 30 Rent Lease & Ejectment                            ::J 442 Employment                              lJ 510 Motmns to Vacate                                                            CJ 871 IRS -Third Party                                   Act/Review or Appeal of
 CJ 240 Torts to Land                                     CJ 443 Housmg/                                             Sentence                                                                           26 t.:SC 7609                                  Agency Dec1s1on
 ::J 245 I ort Product Liab1ltty                                     Accommodat10ns                       ::J 530 General                                                                                                                      ::J 950 Constitu!Jonality of
 ::J 290 All Other Real Property                          '1 44 5 Amer wiDtSabililles · CJ 535 Death Penalty                                                                                                                                           State Statutes
                                                                     Employment                                Other:                                     ::J 462 Naturalization Appltcauon
                                                          '1 446 Amer. w/Disab1ltties · 8 540 Mandamus & Other                                            8 465 Other Imm1grauon
                                                                     Other
                                                          CJ <(48 Educat10n
                                                                                                          ::J 550 Civil Rigbts
                                                                                                          CJ 555 Pnson Condition
                                                                                                                                                                  Ac.t10ns
                                                                                                                                                                                                     AUG :16 019
                                                                                                          CJ 560 CIVll Detrunee ·
                                                                                                                     Cond1t1ons of
                                                                                                                     C-0nfinement

v.         RIGI~ (Place an "X' in One.Box Only)
'1:: I    Origmal                 CJ 2     Remov~d   from                    '.1 3       Remanded from                      0 4 Remstated or                  '.1 5 Transferred from                   ::J 6 Mult1d1strict                     CJ 8 Mult1d1stnct
          Proceeding                       State Cejurt                                  Appellate Court                        Reopened                            Another District                         Litigation -                             L1tigat10n -
                                                                                                                                                                       (specify)                             Transfer                                 Direct File
                                                         Cite the t; S C1v!l Statute under which you are fihng (Do not cite jurisdictional statutes unless diversity)
    I. CAUSE OF ACTIO'.'l                               H'2-r8-.1e""'~'-:""sc--'~""'~--'t~""':--'~.;:;.~-ca-u-se-.- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - , . - - - -
                                                          Enforced Collect1ons
VII. REQUESTED IN                                             CHECK IF THIS IS A CLASS ACTION                                            DEMA."lfD $                                              CHECK YES only if demanded .
     COMPLAINT:                                               UNDER RL1,E 23, F R.Cv P                                                                                                            Jt;RY DEMAND:
VIII. RELATED CASE(S)
                                                            (See Instructions)
      IFANY                                                                                JUDGE                                                                                        DOCKET NCMBER
DATE                                                                                           SIONA TI,1Ul OF A ITOR."'IEY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT#                                AMOl:Ni                                                  APPL YING IFP                                                 JUDGE                                        MAG JL'DGE
                                                 UNITED STATES DISTRICT COt:RT
                              Case 2:19-cv-03709-JP  Document 1 Filed 08/16/19 Page 10 of 11
                                                      FOR THE EASTER~ DISTRICT OF PENNSYLVA~U                                          19                      3 'f 0 9
                      (to be used qy coun

Address ofPlamtiff: c/o Sui

Address of Defendant:
                                          I                               DESIGNATION FORl\1
                                                 se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                               0 - ~~Y-lndependence Center, 701 Market Street, Philadelphia, PA 19106-1532
                                                    460 Veit Road Suite B Huntingdon Valley, PA 19006


Place of Accident, Incident or Transact10n:                                               Action of Enforced Collections


RELATED CASE, IF ANY:
Case Number: ____ _,_ _ _ _ _ _ _ __                            Judge.·- _ _ _ _ _ _ _                                      Date Terminated· _ _ _ _ _ _ __

Civil cases are deemed rela(ed when Yes is answered to any of the followmg questions;

I.       Is this case related to ptopertyincluded man earlier numbered suit pending or within one year
         prev10usly terminated act10n m this court?
                                                                                                                               YesD                        N~
2.       Does this case involve the same issue of fact or grow out of the same transaction as a pnor smt
         pendmg or within one year previously termmated action in this court?
                                                                                                                                 vesD                      N0
3.       Does this case mvolve the validity or mfringement ofa patent already m suit or any earlier
         numbered case pending or withm one year previously termmated action of this court?
                                                                                                                               vesD                        N0
4.       ls this case a second or !successive habeas corpus, social security appeal, or pro se civ!l rights
         case filed by the same individual?
                                                                                                                                 vesD                      N~
I certify that, to my know ledge, the within case                           elated to any case now pending or within one year previously termmated action in
this court except as noted above

DATE                 - oJJAt\_ - -                                                                                                                315936
                                                                                                                                             Attorney l D #(if applicable)



CIVIL: (Place a '<i in one category only)

               Federal Question Ca,ses:                                                     B.   Diversity Jurisdiction Cases:



~)           Indemnity Contract, Marme Contract, and All Other Contracts                   01         Insurance Contract and Other Contracts




                                                                                           ~
             FELA
             Jones Act-Persona( lnJury                                                     D ~:       Airplane Personal Injury
                                                                                                      Assault, Defamation
D        4. Antitrust                                                                            4. · Manne Personal Injury


o ~-
B            Patent                                                                              5. Motor Vehicle Personal Injury
             Labor-Management Relations                                                          6    Other Personal Injury (Please specify) _ _           __ __ _
         7. Civil Rights                                                                         7    Products Liability
D        8. Habeas Corpus                                                                  D     8.   Products L1ab1hty - Asbestos
         9. Securities Act(s) C~es                                                         D
B                                                                                                9.   All other Diversity Cases
         10. Social Secunty Review Cases                                                              (Please specify) _   _
D        11. All other Federal Question Cases
             (Please specify) _ _    _    __


                                                                             ARBITRATION CERTIFICATION
                                                    (The effect of this certificatwn 1s to remove the case from elzg1btbty for arb1tratwn)

                    Rebecca A. Solarz           _       __,counsel of record or prose plamtiff, do hereby certify

               Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
               exceed the sum of $150,000.00 exclusive of interest and costs

     D         Re!Ief other than monetary damages 1s sought.                                                                                   AUG 16 2019
DATE                  _if~/ltl\_ - -                                                                                                              315936
                                                                                                                                             Attorney ID   #   (1/ applicable)
NOTE A tnal de novo will be a tttal by Jury only 1f there has been compliance with F R C P 38

Ov 609 (5i20 I 81
         Case 2:19-cv-03709-JP Document 1 Filed 08/16/19 Page 11 of 11
                             UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PE'.'i'NSYLVANIA


CNITED STATES OF AMERICA
                                          Plaintiff                       CIVIL ACTION NO.
                vs.

Uni-Med Ambulance Inc.                                                           A9             3709
                                          Defendant

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLl,OWING CASE MANAGEMENT TRACKS:

                         (a)     Habeas Corpus -- Cases brought under 28 U.S.C.
                                 §2241 through §2255.                                                ( )

                         (b)     Social Security -- Cases requesting review of a
                                 decision of the Secretary of Health and Human
                                 Services denying plaintiff Social Security Benefits.                ( )

                         (c)     Arbitration -- Cases required to be designated for
                                 arbitration under Local Civil Rule 53.2.                            ( )

                         (d)     Asbestos -- Cases involving claims for personal injury
                                 or property damage from exposure to asbestos.                       ( )

                         (e)     Special Management -- Cases that do not fall into tracks
                                 (a) through (d) that are commonly referred to as complex
                                 and that need special or intense management by the court.
                                 (See reverse side of this form for a detailed explanation of
                                 special management cases.)

                         (f)     Standard Management -- Cases that do
                                 any one of the other tracks.

81Sjlj___
 6ate

                                                  Rebecca A. Solarz, Esq.
                                                  Attorney for Plaintiff, United States of America
                                                  Pennsylvania Attorney I.D. No. 315936
                                                  Suite 5000 - BNY Independence Center
                                                  701 Market Street
                                                  Philadelphia, PA 19106-1532
                                                  (215) 825-6327 (Direct)
                                                  rsolarz@kmllawgroup.com
                                                                                            AUG 16 2019
